Citation Nr: 1804297	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  13-31 858	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	John E. Walus, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1974 to May 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2012 by a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A hearing transcript has been associated with the record. 

In August 2015, the Board remanded the issues of entitlement to service connection for bilateral hearing loss and tinnitus for additional development. Thereafter, by way of a May 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for right ear hearing loss and tinnitus. As such represents a full grant of the benefits sought with respect to the issues of entitlement to service connection for right ear hearing loss and tinnitus, these matters are no longer before the Board. Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997). 

The Board notes that the Veteran entered a notice of disagreement as to the propriety of the initially assigned rating for his right ear hearing loss in December 2016 and a statement of the case was issued in July 2017. However, the Veteran did not perfect his appeal in a timely manner and, therefore, such issue is not before the Board.


FINDING OF FACT

In July 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 
38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in July 2017, the Veteran, through his authorized representative, withdrew this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


